Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2010 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with our 2010 Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) and is expressed in Canadian dollars, unless otherwise stated. Please refer to Note 25 to the 2010 Audited Consolidated Financial Statements for a summary of differences between Canadian and United States (“U.S.”) GAAP. This MD&A, which is current as of February 28, 2011, is organized into six sections. 1 CORPORATE OVERVIEW 2 SEGMENT REVIEW AND RECONCILIATION TO NET INCOME 3 CONSOLIDATED LIQUIDITY AND FINANCING 2 Our Business 7 Wireless 29 Liquidity and Capital Resources 2 Our Strategy 13 Cable 32 Interest Rate and Foreign Exchange Management 3 Consolidated Financial and 23 Media Operating Results 33 Outstanding Common Share Data 26 Reconciliation of Net Income 6 2011 Financial and to Operating Profit 34 Dividends on RCI Equity Securities Operating Guidance 28 Additions to PP&E 35 Commitments and Other Contractual Obligations 35 Off-Balance Sheet Arrangements 4 OPERATING ENVIRONMENT 5 ACCOUNTING POLICIES AND NON-GAAP MEASURES 6 ADDITIONAL FINANCIAL INFORMATION 35 Government Regulation and 45 Key Performance Indicators and 55 Related Party Transactions Regulatory Developments Non-GAAP Measures 56 Five-Year Summary of 37 Wireless Regulation and 46 Critical Accounting Policies Consolidated Financial Results Regulatory Developments 47 Critical Accounting Estimates 57 Summary of Seasonality and 38 Cable Regulation and Quarterly Results Regulatory Developments 49 New Accounting Standards 60 Summary of Financial Results of 39 Media Regulation and 49 Recent Canadian Accounting Long-Term Debt Guarantors Regulatory Developments Pronouncements 60 Controls and Procedures 39 Competition in our Businesses 51 Changes in Accounting Policies 61 Supplementary Information: 40 Risks and Uncertainties Affecting 55 U.S. GAAP Differences Non-GAAP Calculations our Businesses In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which were reported in the following segments for the year ended December 31, 2010: Ÿ “Wireless”, which refers to our wireless communications operations, carried on by Rogers Communications Partnership (“RCP”), formerly Rogers Wireless Partnership (“RWP”), and Fido Solutions Inc. (“Fido”); Ÿ “Cable”, which refers to our cable communications operations, carried on by Rogers Communications Partnership, formerly Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and Ÿ “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 55 radio stations, the Citytv television network, the Rogers Sportsnet and Sportsnet ONE television networks, The Shopping Channel, the OMNI television stations, and Canadian specialty channels, including The Biography Channel (Canada), G4 Canada and Outdoor Life Network; Rogers Publishing, which publishes consumer and business magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. “RCI” refers to the legal entity Rogers Communications Inc. excluding our subsidiaries. On July 1, 2010, our shared services and substantially all of Cable and Wireless operations were consolidated into Rogers Communications Partnership. See the section entitled “Consolidated Liquidity and Financing”. Substantially all of our operations are in Canada. Throughout this MD&A, all percentage changes are calculated using numbers rounded to the decimal to which they appear. Please note that the charts, graphs and diagrams that follow have been included for ease of reference and illustrative purposes only and do not form part of management’s discussion and analysis. 1 ROGERS COMMUNICATIONS INC. 2&A MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CAUTION REGARDING FORWARD -LOOKING STATEMENTS, RISKS AND ASSUMPTIONS This MD&A includes forward-looking statements and assumptions concerning our business, its operations and its financial performance and condition approved by management on the date of this MD&A. These forward-looking statements and assumptions include, but are not limited to, statements with respect to our objectives and strategies to achieve those objectives, statements with respect to our beliefs, plans, expectations, anticipations, estimates or intentions, including guidance and forecasts relating to revenue, adjusted operating profit, property, plant and equipment (“PP&E”) expenditures, free cash flow, dividend payments, expected growth in subscribers and the services to which they subscribe, the cost of acquiring subscribers and the deployment of new services, the currently estimated financial impacts of converting to International Financial Reporting Standards (“IFRS”) accounting standards, and all other statements that are not historical facts. Such forward-looking statements are based on current objectives, strategies, expectations and assumptions, most of which are confidential and proprietary, that we believe to be reasonable at the time including, but not limited to, general economic and industry growth rates, currency exchange rates, product pricing levels and competitive intensity, subscriber growth and usage rates, changes in government regulation, technology deployment, device availability, the timing of new product launches, content and equipment costs, the integration of acquisitions, industry structure and stability, and current guidance from accounting standard bodies with respect to the conversion to IFRS accounting standards. Except as otherwise indicated, this MD&A and our forward-looking statements do not reflect the potential impact of any non-recurring or other special items or of any dispositions, monetizations, mergers, acquisitions, other business combinations or other transactions that may be considered or announced or may occur after the date of the financial information contained herein. We caution that all forward-looking information, including any statement regarding our current intentions, is inherently subject to change and uncertainty and that actual results may differ materially from the assumptions, estimates or expectations reflected in the forward-looking information. A number of factors could cause actual results to differ materially from those in the forward-looking statements or could cause our current objectives and strategies to change, including but not limited to new interpretations from accounting standards bodies, economic conditions, technological change, the integration of acquisitions, unanticipated changes in content or equipment costs, changing conditions in the entertainment, information and communications industries, regulatory changes, litigation and tax matters, the level of competitive intensity and the emergence of new opportunities, many of which are beyond our control and current expectation or knowledge. Therefore, should one or more of these risks materialize, should our objectives or strategies change, or should any other factors underlying the forward-looking statements prove incorrect, actual results and our plans may vary significantly from what we currently foresee. Accordingly, we warn investors to exercise caution when considering any such forward-looking information herein and that it would be unreasonable to rely on such statements as creating any legal rights regarding our future results or plans. We are under no obligation (and we expressly disclaim any such obligation) to update or alter any forward-looking statements or assumptions whether as a result of new information, future events or otherwise, except as required by law. Before making any investment decisions and for a detailed discussion of the risks, uncertainties and environment associated with our business, see the sections of this MD&A entitled “Risks and Uncertainties Affecting our Businesses” and “Government Regulation and Regulatory Developments”. Our annual and quarterly reports can be found online at rogers.com, sedar.com and sec.gov or are available directlyfrom Rogers. ADDITIONAL INFORMATION Additional information relating to Rogers, including our Annual Information Form, discussions of our 2010 quarterly results, and a glossary of communications and media industry terms, may be found online at sedar.com, sec.gov or rogers.com. Information contained in or connected to these websites are not a part of and not incorporated into this MD&A. 1. CORPORATE OVERVIEW OUR BUSINESS We are a diversified Canadian communications and media company with substantially all of our operations and sales in Canada. We are engaged in wireless voice and data communications services through Wireless, Canada’s largest wireless provider. Through Cable, we are one of Canada’s largest providers of cable television services as well as high-speed Internet access, telephony services and retailing of communications and home entertainment products and services. Through Media, we are engaged in radio and television broadcasting, televised shopping, magazines and trade publications, sports entertainment and digital media. We are publicly traded on the Toronto Stock Exchange (TSX: RCI.a and RCI.b) and on the New York Stock Exchange (NYSE: RCI). For more detailed descriptions of our Wireless, Cable and Media businesses, see the respective segment discussions that follow. OUR STRATEGY Our business objective is to maximize subscribers, revenue, operating profit and return on invested capital by enhancing our position as one of Canada’s leading diversified communications and media companies. Our strategy is to be the leading and preferred provider of innovative communications, entertainment and information services to Canadians. We seek to leverage our advanced networks, infrastructure, sales channels, brands and marketing resources across the Rogers group of companies by implementing cross-selling and joint sales distribution initiatives as well as cost reduction initiatives through infrastructure sharing, to create value for our customers and shareholders. ROGERS COMMUNICATIONS INC. 2&A 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We seek to exploit opportunities for Wireless, Cable and Media to create bundled product and service offerings at attractive prices, in addition to implementing cross-marketing and cross-promotion of products and services to increase sales and enhance subscriber loyalty. We also work to identify and implement areas of opportunity for our businesses that will enhance operating efficiencies by sharing infrastructure, corporate services and sales distribution channels. We continue to develop brand awareness and promote the “Rogers” brand as a symbol of quality and innovation. In September 2009, we announced the further integration of our Cable and Wireless businesses with the creation of a Communications Services organization. This more streamlined organizational structure is intended to facilitate faster time to market, deliver an enhanced and more consistent customer experience, and improve the overall effectiveness and efficiency of the Wireless and Cable businesses. This more integrated operating approach also recognizes the continued convergence of certain aspects of wireless and wireline networks and services. In July 2010, our shared services and substantially all of Cable and Wireless operations were consolidated into Rogers Communications Partnership. Segmented reporting continues to reflect the foregoing Cable and Wireless services as separate product segments (See the section entitled “July 1, 2010 Corporate Reorganization”). CONSOLIDATED FINANCIAL AND OPERATING RESULTS See the sections in this MD&A entitled “Critical Accounting Policies”, “Critical Accounting Estimates” and “New Accounting Standards” and also the Notes to the 2010 Audited Consolidated Financial Statements for a discussion of critical and new accounting policies and estimatesas they relate to the discussion of our operating and financialresults below. We measure the success of our strategies using a number of key performance indicators as outlined in the section entitled “Key Performance Indicators and Non-GAAP Measures”. These key performance indicators are not measurements in accordance with Canadian or U.S. GAAP and should not be considered as alternatives to net income or any other measure of performance under Canadian or U.S. GAAP. The non-GAAP measures presented in this MD&A include, among other measures, operating profit, adjusted operating profit, adjusted operating profit margin, adjusted net income, adjusted basic and diluted net income per share and free cash flow. We believe that the non-GAAP financial measures provided, which exclude: (i) stock-based compensation expense (recovery); (ii) integration and restructuring expenses; (iii) contract termination fees; (iv) an adjustment for Canadian Radio-television and Telecommunications Commission (“CRTC”) Part II fees related to prior periods; (v) settlement of pension obligations; (vi) other items (net); and (vii) in respect of net income and net income per share, debt issuance costs, loss on repayment of long-term debt, impairment losses on goodwill, intangible assets and other long-term assets and the related income tax impacts of the above items, provide for a more effective analysis of our operating performance. See the sections entitled “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information: Non-GAAP Calculations” for further details. The increased levels of competitive intensity have negatively impacted the results of our Wireless and Cable businesses during 2010. This includes higher subscriber churn and lower average revenue per user (“ARPU”) at Wireless and a slowing in the number of new subscriber additions and increased promotional and retention activity at Cable. During 2010, Media has benefited from a rebound in the advertising market. In response to the competitive intensity and economic conditions, we restructured our organization and employee base to improve our organizational efficiency and cost structure which resulted in cost efficiencies during 2010. We believe that we are well-positioned from both a leverage and a liquidity perspective with a debt to adjusted operating profit ratio of 2.1. In addition, there were no advances outstanding under our entire $2.4 billion fully committed multi-year bank credit facility at December 31, 2010 and we have no scheduled debt maturities until May 2012. 3 ROGERS COMMUNICATIONS INC. 2&A MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Operating Highlights and Significant Developments in 2010 ŸGenerated revenue growth of 5% at Wireless network, 4% at Cable Operations and 7% at Media, with consolidated annual revenue growth of 4%. Adjusted operating profit grew 6% to $4,653 million and adjusted operating profit margins expanded by 80 basis points to 38.2%. Ÿ In February 2010, we renewed our normal course issuer bid (“NCIB”)to repurchase up to the lesser of $1.5 billion or 43.6 million Class BNon-Voting shares during the twelve-month period ending February 21, 2011, under which we purchased for cancellation 37.1 million ClassB Non-Voting shares during 2010 for $1.3 billion. Ÿ In February 2010, we increased the annualized dividend from $1.16to $1.28 per Class A Voting and Class B Non-Voting share, paying out $734 million in dividends to shareholders during the year. Ÿ We closed $1.7 billion aggregate principal amount of investment grade debt offerings during the year, consisting of $800 million of 6.11% Senior Notes due 2040 and $900 million of 4.70% Senior Notes due 2020. Among other things, proceeds of the offerings were used to repay bank debt and redeem our public debt issues maturing in 2011. We redeemed all three of our public debt issues maturing in 2011, including US$490 million of 9.625% Senior Notes, $460 millionof 7.625% Senior Notes and $175 million of 7.25% Senior Notes. In total, we reduced our weighted average cost of borrowing to 6.68%at December 31, 2010 from 7.27% at December 31, 2009. Ÿ We increased our ownership position in Cogeco Cable Inc. and Cogeco Inc. for investment purposes, with the acquisition of 892,250 subordinate voting shares of Cogeco Cable Inc. and 946,090 subordinate voting shares of Cogeco Inc. Ÿ We increased free cash flow, defined as adjusted operating profit less PP&E expenditures and interest on long-term debt, by 14% from 2009 levels to $2.1 billion. Free cash flow per share increased by 23% reflecting the growth in underlying free cash flow and the accretion from our share buybacks, which have decreased the base of outstanding shares. Ÿ At December 31, 2010, there were no advances outstanding underour $2.4 billion committed bank credit facility that matures in July 2013. This strong liquidity position is further enhanced by the fact that our earliest scheduled debt maturity is in May 2012, together providing us with substantial liquidity and flexibility. Ÿ Subsequent to the end of 2010, on February 15, 2011, we announcedthat our Board of Directors had approved a 11% increase in the annualized dividend to $1.42 per share effective immediately, and that it has approved the renewal of our NCIB share buyback program authorizing the repurchase of up to $1.5 billion of Rogers shares on the open market during the next twelve months. Ÿ Also subsequent to the end of the year, on February 18, 2011, we announced that we have issued notices to redeem on March 21, 2011 all of our US$350 million principal amount of 7.875% Senior Notes due 2012 and all of our US$470 million principal amount of 7.25% Senior Notes due 2012, in each case at the applicable redemption price plus accrued interest to the date of redemption, as prescribed in the applicable indenture. Year Ended December 31, 2010 Compared to Year Ended December 31, 2009 For the year ended December 31, 2010, Wireless, Cable and Media represented 57%, 34% and 12% of our consolidated revenue, respectively (2009 - 57%, 34% and 12%), offset by corporate items and eliminations of 3%. On the basis of consolidated adjusted operating profit, Wireless, Cable and Media also represented 68%, 31% and 3%, respectively (2009 - 69%, 30% and 3%), offset by corporate items and eliminations of 2% (2009 - 2%). For detailed discussions of Wireless, Cable and Media, refer to the respective segment discussions below. ROGERS COMMUNICATIONS INC. 2&A 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Summarized Consolidated Financial Results Years ended December 31, (In millions of dollars, except per share amounts) % Chg Operating revenue Wireless $ $ 5 Cable Cable Operations 4 RBS 11 Rogers Retail ) Corporate items and eliminations ) ) 71 3 Media 7 Corporate items and eliminations ) ) 21 Total 4 Adjusted operating profit(1) Wireless 4 Cable Cable Operations 10 RBS 40 35 14 Rogers Retail ) (9 ) 9 Media 24 Corporate items and eliminations ) ) 1 Adjusted operating profit(1) 6 Stock-based compensation (expense) recovery(3) ) 33 n/m Settlement of pension obligations(4) – ) n/m Integration and restructuring expenses(5) Other items, net (6) ) – n/m Contract termination fees(7) – ) n/m Adjustment for CRTC Part II fees decision(8) – 61 n/m Operating profit(1) 5 Other income and expense, net(9) 7 Net income $ $ 3 Basic and diluted net income per share $ $ 11 As adjusted:(2) Net income $ $ 10 Basic and diluted net income per share $ $ 18 Additions to property, plant and equipment (“PP&E”)(1) Wireless $ $ 8 Cable Cable Operations (5 ) RBS 38 37 3 Rogers Retail 13 14 (7
